          Case 1:19-cr-00090-SPW Document 187 Filed 03/19/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                   CR-19-90-BLG-SPW-1

                         Plaintiff,
                                                           ORDER
           vs.



 MEREDITH McCONNELL,

                         Defendant.



      Upon the Defendant's Unopposed Motion for Witnesses to Testify via Video at

Trial(Doc. 186), and for good cause appearing,

      IT IS HEREBY ORDERED that the Defendant's motion to allow witnesses to


testify by video is GRANTED.

      IT IS FURTHER ORDERED that counsel for Defendant shall contact Laura


Reyes via e-mail at laura reves@mtd.uscourts.gov on Friday, March 26,2021 to obtain

the ZOOM information for the video testimony.

      IT IS FURTHER ORDERED that it is counsel's responsibility to provide any

exhibits used during video testimony to the witnesses beforehand for the reason the

Court's electronic video and/or ZOOM does not work if exhibits need to be shown from

the courtroom.
Case 1:19-cr-00090-SPW Document 187 Filed 03/19/21 Page 2 of 2
